                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MIRACLE MILE TRUCKING AND                 :
LOGISTICS LLC,                            :
                                          :
                    Plaintiff,            :
                                          :           CIVIL ACTION NO.
vs.                                       :
                                          :           1:18-CV-1694-CC
PROGRESSIVE MOUNTAIN                      :
INSURANCE COMPANY,                        :
                                          :
                    Defendant.            :

                                 OPINION AND ORDER

      This matter is before the Court on Defendant’s Motion for Summary

Judgment [Doc. No. 44]. For the reasons set forth below, the Court grants in part

and denies in part Defendant’s Motion for Summary Judgment.

I.    FACTS1

      Plaintiff Miracle Mile Trucking and Logistics, LLC (“Plaintiff” or “Miracle

Mile”) is a commercial trucking business. (Plaintiff’s Statement of Material Facts

to Which There is No Genuine Issue to be Tried “PSMF” ¶ 1.) Miracle Mile has




1
 The Court takes these facts from Plaintiff’s Statement of Material Facts to Which There
is No Genuine Issue to be Tried. Because Defendant has not filed a response to the facts
presented by Plaintiff, as required by Local Rule 56.1(B)(2), the Court deems admitted
all of Plaintiff’s facts that are properly supported by evidence.
been in business since November 13, 2010, and Miracle Mile’s sole owner is Steven

Cantrell. (Id. ¶¶ 2-3.)

       On March 9, 2016, Miracle Mile entered into an agreement (the

“Agreement”) for Defendant Progressive Mountain Insurance Company

(“Defendant” or “Progressive”) to provide one year of liability coverage insurance

to Miracle Mile beginning on March 10, 2016. (Id. ¶ 4.) In March 2016, Progressive

made BMC91x and MCS90 filings with the Federal Motor Carrier Safety

Administration (“FMCSA”) showing that Miracle Mile had $750,000 in coverage.

(Id. ¶ 5.)

       Around March 22, 2016, Miracle Mile reviewed its mail and received a letter

from the FMCSA revoking Miracle Mile’s authority to continue as a commercial

trucking business. (Id. ¶ 7.) The letter from the FMCSA, dated March 16, 2016,

stated that since Miracle Mile failed to comply with the terms of a letter from the

FMCSA dated February 12, 2016, Miracle Mile’s authority was going to be

revoked. (Id. ¶ 9.) During the course of discovery, Miracle Mile failed to produce

any letter from the FMCSA from February 12, 2016. (Id. ¶ 10.) That letter was

written by the FMCSA about one month before Progressive provided any

insurance to Miracle Mile. (Id. ¶ 11.)

       On March 22, 2016, Miracle Mile (or its agent) communicated to Progressive

that Progressive made improper filings. (Id. ¶ 12.) Miracle Mile’s business was


                                         2
allegedly shut down about ten days in March 2016. (Id. ¶ 13.) Miracle Mile was

back in business no later than March 29, 2016, as the evidence shows that Miracle

Mile did a truck run from March 29, 2016 through April 8, 2016. (Id. ¶ 14.) The

only run that Miracle Mile had scheduled and confirmed while its authority was

revoked was on March 22, 2016. (Id. ¶ 15.) That run was for only $284.07. (Id. ¶

16.) On June 2, 2016, Progressive wrote a letter to Miracle Mile stating that

Progressive had improperly filed certain documents with the FMCSA. (Id. ¶ 6.)

      On August 21, 2018, Progressive, through its attorneys, sent the FMCSA a

request under the Freedom of Information Act (“FOIA”). (Id. ¶ 17.) The FOIA

request sought documents related to the purported revocation of Miracle Mile’s

authority with regard to the FMCSA. (Id. ¶ 18.) The FMCSA responded on

August 31, 2018, attaching the only document that it had responsive to

Progressive’s FOIA request. (Id. ¶ 19.) The FMCSA’s FOIA response did not

include any documents pertaining to a March 16, 2016, revocation of authority

related to Miracle Mile. (Id. ¶ 20.) The only document included was a Notice of

Investigation of Miracle Mile for Revocation of Authority, which was dated

January 5, 2015. (Id. ¶ 21.) In fact, the FMCSA did not include any document

showing that Miracle Mile’s registration was ever revoked. (Id. ¶ 22.)

      In any event, not only did Miracle Mile miss just one run in March 2016, but

Miracle Mile’s overall business improved from 2015 to 2016. (Id. ¶ 23.) Also,


                                        3
Miracle Mile’s net income increased each year from 2014 through 2016. (Id. ¶ 24.)

In fact, 2016, the year of revocation, was the year that Miracle Mile had its highest

net income ever to that point. (Id. ¶ 25.) Miracle Mile’s sole owner and manager,

Mr. Cantrell, could not testify in his deposition as to the amount of damages

sustained by Miracle Mile. (Id. ¶ 26.)

      Following the revocation, Miracle Mile contacted numerous companies,

including companies with whom Miracle Mile has never done business. (Id. ¶ 27.)

Almost all of the companies stated that they would continue to do business with

Miracle Mile, even with an alleged revocation on Miracle Mile’s record. (Id. ¶ 28.)

Only two companies informed Miracle Mile that they would not do business with

Miracle Mile because of the revocation of authority on its record. (Id. ¶ 29.)

Miracle Mile had never done business with at least one of those two companies

prior to the March 2016 alleged revocation. (Id. ¶ 30.)

      While Evans Transportation purportedly declined to do business with

Miracle Mile, Miracle Mile is unaware how much it would have made from any

work for Evans Transportation. (Id. ¶ 31.) Miracle Mile had never attempted to

do business with Evans Transportation until after the Complaint was filed. (Id. ¶

32.) There were dozens of other companies that indicated they would do business

with Miracle Mile for which Miracle Mile never did business. (Id. ¶ 33.)




                                         4
II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 56 requires the entry of summary judgment

when no genuine issue as to any material fact is present and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In seeking summary

judgment, the moving party bears the initial responsibility to demonstrate that

there is no genuine issue as to any material fact and that summary judgment is

appropriate. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L.

Ed. 2d 142 (1970); Allen v. Bd. of Public Educ., 495 F.3d 1306, 1313 (11th Cir. 2007).

“Only when that burden has been met does the burden shift to the non-moving

party to demonstrate that there is indeed a material issue of fact that precludes

summary judgment.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991).

         When evaluating the merits of a motion for summary judgment, the court

must view all evidence and factual inferences raised by the evidence in the light

most favorable to the non-moving party and resolve all reasonable doubts

concerning the facts in favor of the non-moving party. Burton v. City of Belle

Glade, 178 F.3d 1175, 1187 (11th Cir. 1999) (citation omitted). The court is not

permitted to make credibility determinations, weigh conflicting evidence to

resolve disputed facts, or assess the quality of the evidence. Reese v. Herbert, 527

F.3d 1253, 1271 (11th Cir. 2008).


                                          5
       A fact is material if proof of its existence or nonexistence would affect the

outcome of the case under controlling substantive law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Additionally,

an issue of fact is genuine when the evidence is such that a reasonable jury could

return a verdict in favor of the non-moving party. Id. An issue of fact is not

genuine if it is unsupported by evidence or if it is created by evidence that is

“merely colorable” or “not significantly probative.” Id. at 249-250. “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Id. at 247-48 (emphasis in original).

III.   ANALYSIS

       A. Breach of Contract

       Defendant moves the Court to enter summary judgment in its favor and to

dismiss Plaintiff’s claim for breach of contract. Defendant asserts that there is no

evidence of liability. Defendant alternatively argues that the Court should limit

damages in the case to $284.07, because there is no evidence of additional damages

that is not based on speculation. The Court disagrees with Defendant as to the

issue of liability on the breach of contract claim but agrees with Defendant as to

damages.




                                          6
            1. Liability

      “The elements for a breach of contract claim in Georgia are the (1) breach

and the (2) resultant damages (3) to the party who has the right to complain about

the contract being broken.” SAWS at Seven Hills, LLC v. Forestar Realty, Inc., 342

Ga. App. 780, 784, 805 S.E.2d 270 (2017) (citation and punctuation omitted).

Viewing the evidence in the light most favorable to Miracle Mile, as the non-

movant, the Court finds that Progressive has not met its burden of showing that it

is entitled to summary judgment with respect to Miracle Mile’s breach of contract

claim. Without even considering the evidence that Miracle Mile attempts to

present, the evidence relied on by Progressive demonstrates the existence of

genuine issues regarding whether Progressive breached its contract with Miracle

Mile and caused Miracle Mile to suffer damages. As such, Progressive is not

entitled to summary judgment as to liability.

      Progressive’s summary judgment filings show that Miracle Mile and

Progressive entered into an Agreement for Progressive to provide one year of

liability coverage insurance in the amount of $1,000,000 beginning on March 10,

2016. (Doc. No. 44-4 at 11.) On March 9, 2016, Progressive filed BMC91x and

MCS90 filings with the FMCSA with limits of $750,000 for Miracle Mile. (Doc. No.

44-5.) Progressive conceded in a letter to Miracle Mile that the $750,000 limit was

insufficient for the operating authority, as the minimum requirement was


                                         7
$1,000,000. (Id.) On March 16, 2016, the FMCSA issued a decision revoking

Miracle Mile’s authority to continue as a commercial trucking business. (Doc. No.

44-6.) The letter communicating the revocation decision did not specify the reason

for the revocation, except to state that Miracle Mile had failed to comply with a

decision of the U.S. Department of Transportation entered February 12, 2016. (See

id.) The communication informed Miracle Mile about the reinstatement process

and explained that appropriate insurance filings would have to be submitted in

order to reinstate the authority. (See id.) Around the same date that Miracle Mile

received the letter from the FMCSA, which was either March 21 or 22, 2016,

Miracle Mile communicated to Progressive that Progressive made improper

filings. (Deposition of Steven Cantrell “Cantrell Dep.” [Doc. No. 44-3] at 113:4-20.)

Progressive corrected the filing by March 22, 2016. (Id. at 113:16-20.) Miracle Mile

was back in business no later than March 29, 2016. (Id. at 125:4-14.) On June 2,

2016, Progressive acknowledged having improperly filed documents with the

FMCSA and stated that, as of March 22, 2016, Progressive had corrected the filings

back to the inception date of the policy with the required limit. (Doc. No. 44-5.)

As a result of Miracle Mile’s business being shut down for about ten or eleven days

in March 2016, Miracle Mile was unable to complete a run that was scheduled on

March 22, 2016. (Cantrell Dep. at 121:22-122:15.)




                                         8
      Drawing all reasonable inferences in Miracle Mile’s favor, Progressive is not

entitled to summary judgment on the breach of contract claim. Progressive

questions in its summary judgment papers whether Miracle Mile’s authority to

operate was actually revoked, but the revocation letter issued on March 16, 2016,

indicates that Miracle Mile’s authority was revoked or at least creates a genuine

issue of material fact regarding whether Miracle Mile’s authority was revoked.

The evidence attached to Miracle Mile’s motion further shows that there also is a

genuine issue of material fact regarding whether Progressive’s improper filings

with the FMCSA caused the FMCSA to revoke Miracle Mile’s license to operate its

business. The timing of the improper filings, the revocation, the correction of the

filings, and the reinstatement suggest that the revocation was related to the

improper filings. This is evidence that should go before a jury for consideration.

Finally, while evidence of a substantial amount of damages is lacking, there is

evidence that Miracle Mile was not able to complete a scheduled run for which

Miracle Mile would have been paid during the time that its authority was revoked.

In sum, summary judgment as to Progressive’s liability for breach of contract is

due to be denied.

            2. Amount of Damages

      Progressive alternatively moves the Court to limit Miracle Mile’s damages

to $284.07, which is the amount that Miracle Mile was to receive for the scheduled


                                        9
run it was unable to complete in March 2016. Progressive asserts that Miracle

Mile’s other alleged losses are too speculative to be recoverable and cannot be

proven with reasonable certainty. The Court agrees.

      “Damages growing out of a breach of contract, in order to form a basis of

recovery, must be such as could be traced solely to breach, be capable of exact

computation, must have arisen according to the usual course of things, and be such

as the parties contemplated as a probable result of such breach.” Crawford &

Assocs. v. Groves-Keen, Inc., 127 Ga. App. 646, 650, 194 S.E.2d 499 (1972) (citation

and punctuation omitted). “The party claiming damages carries not only the

burden of proving the damages, but also furnishing the jury with sufficient data

to estimate the damages with reasonable certainty.” Walton v. Datry, 185 Ga. App.

88, 95, 363 S.E.2d 295 (1987) (citation and punctuation omitted). “The jury must be

able to calculate the amount of loss from the data furnished, and will not be placed

in a position where an allowance of the loss is based on guesswork.” Roland v.

Byrd, 163 Ga. App. 408, 410, 294 S.E.2d 626 (1982) (citation omitted). Hence, the

plaintiff must prove that any damages claimed were actually caused by the alleged

breach, and the amount of damages must be capable of proof to a reasonable

certainty and not left to conjecture. See Kroger Co. v. U.S. Foodservice of Atlanta,

Inc., 270 Ga. App. 525, 528, 607 S.E.2d 177 (2004) (“It is axiomatic that damages




                                         10
cannot be left to speculation, conjecture, or guess-work and must be proven with

reasonable certainty.”).

      Here, by failing to respond properly to Defendant’s Statement of Material

Facts as to Which There is No Genuine Issue to be Tried, Miracle Mile has

conceded that it only missed one run in March 2016. Miracle Mile argues in its

response brief that it is entitled to recover $8,299.03 for multiple loads that were

cancelled as a result of the revocation of authority. However, in addition to

Miracle Mile’s failure to respond properly to Progressive’s summary judgment

filings and to file its own statement of additional facts presenting a genuine issue

for trial, which complies with Local Rule 56.1(B)(1), the above-mentioned loads

were “[s]cheduled but not yet confirmed.” (Cantrell Dep. at 122:9-15.) These loads

also overlapped with another run that Miracle Mile ended up doing between

March 29, 2016 through April 8, 2018. (Id. at 125:4-14.) Miracle Mile’s owner and

manager acknowledged that Miracle Mile likely would not have been able to

complete the loads valued at $8,299.03, as the 16-day run for those loads beginning

on March 21st would have overlapped with the run that Miracle Mile ultimately

did beginning on March 29th. (Id. at 125:20-126:4.)

      Further, Miracle Mile’s sole owner and manager was not able to testify in

his deposition as to the amount of damages to Miracle Mile. (Id. at 210:1-212:8.)

He acknowledged that he could only testify “speculatively” as to the actual


                                        11
damages sustained by Miracle Mile, and he stated that he did not understand the

meaning of expectation damages. (Id. at 211:3-5-212:8.) While Miracle Mile seeks

damages for injury to its reputation and asserts that there were two companies

that would not do business with Miracle Mile because there was a revocation of

authority on Miracle Mile’s record, there is no testimonial or documentary

evidence indicating the value of any missed runs with these two companies.

Miracle Mile’s owner and manager testified that he would have “[n]o way to

guess” about the value of any missed runs and would have to “[d]eeply

speculate.” (Id. at 155:4-159:14.) Finally, Miracle Mile generally asserts that its

business was significantly and negatively impacted by its authority revocation for

far greater than ten days in March 2016, but Miracle Mile points to no evidence

supporting this assertion.

      The only evidence that Miracle Mile has presented that would permit a jury

to determine damages with reasonable certainty is the evidence pertaining to the

one missed run for which Miracle Mile would have been paid $284.07. Evidence

of other damages is either nonexistent or speculative. Therefore, the Court grants

Progressive’s alternative request that Miracle Mile’s damages for breach of

contract be limited to $284.07.




                                        12
      B. Negligence

      Defendant is entitled to summary judgment with respect to Plaintiff’s

negligence claim. Under Georgia law, a plaintiff must establish the following

elements to prevail on a negligence claim:

      (1) A legal duty to conform to a standard of conduct raised by the law
      for the protection of others against unreasonable risks of harm; (2) a
      breach of this standard; (3) a legally attributable causal connection
      between the conduct and the resulting injury; and (4) some loss or
      damage flowing to the plaintiff’s legally protected interest as a result
      of the alleged breach of the legal duty.

Lee Street Auto Sales, Inc. v. Warren, 102 Ga. App. 345, 345, 116 S.E.2d 243 (1960).

A mere failure to satisfy contractual duties does not give rise to liability in tort.

See O.C.G.A. § 51-1-1 (defining tort as “the unlawful violation of a private legal

right other than a mere breach of contract, express or implied”); see also Infinity

Transp. III, LLC v. XPO Intermodal, Inc., 304 F. Supp. 3d 1320, 1331 (N.D. Ga. 2018)

(internal citation omitted) (“The general rule in Georgia is that a breach of contract

cannot constitute a tort unless a special or confidential relationship exists between

the parties . . . .”). Here, Miracle Mile points to no evidence or legal authority to

support the existence of a special or confidential relationship between Miracle Mile

and Progressive. In the absence of such a relationship or an independent duty

imposed by law, the negligence claim is due to be dismissed.




                                         13
IV.   CONCLUSION

      Based on the foregoing, the Court hereby GRANTS in part and DENIES in

part Defendant’s Motion for Summary Judgment [Doc. No. 44]. The motion is

granted with respect to the request that Plaintiff’s damages for breach of contract

be limited to $284.07, if Plaintiff prevails at trial on the breach of contract claim,

and the motion also is granted with respect to the negligence claim. The motion is

denied with respect to Defendant’s liability for breach of contract.

      SO ORDERED this 16th day of September, 2019.



                                 s/ CLARENCE COOPER
                                 CLARENCE COOPER
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                         14
